--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1
 
BILL OF SALE
 
THIS BILL OF SALE is made and entered into this 30th day of April, 2013, by and
between Butler National Services, Inc., a Florida corporation (hereinafter
referred to as “Seller”) and Beadle Enterprises LLC, a Florida limited liability
company (hereinafter referred to as “Buyer”).
RECITALS
 
A.            Seller is in the business of selling, monitoring and servicing
environmental systems, including pump stations, pumps, and related systems (the
“Business”), presently located at 2772 NW 31st Ave, Ft. Lauderdale, FL 33311;
and
 
B.            Seller desires to transfer to Buyer the Business and all of its
properties and assets used in the Business other than the Excluded Assets (as
defined below), and Buyer desires to acquire such Business, properties and
assets, and the same in its wholly-owned subsidiary Pump Station Maintenance
Services, LLC, all upon the terms and conditions set forth herein.
 
AGREEMENT
 
Subject to the terms and conditions hereof, the parties agree as follows:
 
ARTICLE I. Sale of Assets; Assumption of Liabilities.
 
1.1 Seller does hereby irrevocably SELL, ASSIGN, TRANSFER, AND DELIVER unto
Buyer, its successors and assigns, all of Seller’s right, title, and interest,
in and to all assets used by Seller in the Business on the date hereof,
including without limitation those assets set forth on Schedule 1.1 hereto
(collectively, the “Assets”).
 
1.2 Notwithstanding anything to the contrary contained in Section 1 or elsewhere
in this Agreement, the assets set forth on Schedule 1.2 hereto are
“Excluded Assets” and are not part of the sale and purchase contemplated
hereunder, are excluded from the Assets and shall remain the property of Seller
after the Closing.
 
1.3 Seller hereby assigns and Buyer hereby assumes and agrees to discharge the
unpaid obligations and liabilities of Seller set forth on Schedule 1.3 attached
hereto and all trade payables of Seller (the “Assumed Liabilities”).
 
1.4 Seller hereby assigns and Buyer hereby assumes all responsibility for the
lease of the property at 2772 NW 31st Ave., Ft. Lauderdale, Florida 33311 (the
“Lease”).  Buyer hereby assumes, effective as of the date of this Agreement all
rights of tenant under the Lease, and all obligations and liabilities of tenant
arising under the Lease to the extent such obligations and liabilities arise out
of any fact, act, omission, circumstance or condition occurring or commencing on
or after the date of this Bill of Sale, and Buyer shall obtain a complete
release of Seller from the landlord under the Lease in the form provided under
separate cover or as may be otherwise agreed by Seller.
 
ARTICLE II. Purchase Price.
 
2.1 In consideration for the Assets, Buyer will pay to Seller $270,000.00 (Two
Hundred Seventy Thousand Dollars) in equal installments over sixty (60) months
and deliver the executed original of the note from Buyer in this amount as
provided in Schedule 3.1 hereof (“Note”).  Such amount is inclusive of an annual
rate of interest equal to 1.1% compounded annually. The Note, and the payment
obligations thereunder, are guaranteed by Curtis L. Beadle and Linda E. Beadle
pursuant to the Guaranty, which is attached hereto in the form of Schedule
3.2.  The Note, and the payment obligations thereunder, is also secured by all
of the issued and outstanding equity of Pump Station Maintenance Services, LLC
pursuant to the Pledge Agreement in the form of Schedule 3.3 hereto.  The amount
of the original principal amount of the Note from Buyer (in the amount of
$262,592 (Two Hundred Sixty-Two Thousand Five Hundred Ninety-Two Dollars) shall
be the purchase price (the “Purchase Price”).
 
2.2 Not applicable. (Deleted from draft a referenced payment that was made
related to insurance that is being refunded directly to Seller).
 
2.3 Buyer shall be responsible for and agrees to pay when due all sales and use
taxes arising out of the transactions contemplated hereunder.  All other ad
valorem taxes against or in respect of the Assets or the Business and all
utilities shall be paid by the Buyer and shall not be pro rated.
 
2.4 Buyer and Seller agree to allocate the Purchase Price in the manner
determined by Seller.  Buyer shall not take any position with any taxing
authority inconsistent with the allocation determined by Seller.
 
ARTICLE III. Representations and Warranties of Seller.
 
The Seller does hereby represent and warrant to the Buyer as follows:
 
3.1 Seller has and is hereby transferring to Buyer good title to the Assets free
and clear of liens, claims and encumbrances.
 
3.2 Neither the execution and delivery of this Bill of Sale nor compliance with
the terms hereof by Seller will violate the articles of incorporation or bylaws
of Seller, will breach any governmental law, statute or regulation, or result in
the creation or imposition of any liability, lien, claim, charge, encumbrance,
or constructive trust.
 
3.3 Seller has taken all corporate action necessary to make this Bill of Sale
enforceable against Seller in accordance with the terms hereof.
 
3.4 EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 3, THE ASSETS ARE SOLD “AS IS”
AND “WHERE IS”, AND SELLER HEREBY DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE.
 
ARTICLE IV. Representations and Warranties of Buyer.
 
Buyer does hereby represent and warrant to Seller as follows:
 
4.1 Neither the execution and delivery of this Bill of Sale nor compliance with
the terms hereof by the Buyer will violate the articles of organization or
operating agreement of Buyer, will breach any governmental statute or
regulation, or result in the creation or imposition of any lien, claim, charge,
encumbrance, or constructive trust.
 
4.2 Buyer has the limited liability company power and authority to enter into
this Bill of Sale and has taken all limited liability company action necessary
to make this Bill of Sale enforceable against Buyer in accordance with the terms
hereof.
 
4.3 Buyer is the sole owner of all of the interests in and to Pump Station
Maintenance Services, LLC, and that all of the Assets of Business that are being
sold to Buyer by Seller will be simultaneously assigned to, and accepted by,
Pump Station Maintenance Services, LLC.
 
ARTICLE V. Further Action/Other Covenants.
 
5.1 Seller agrees that it shall execute and deliver or cause to be executed and
delivered from time to time such instruments, documents, agreements, consents
and assurances and take such other actions as Buyer reasonably may require, all
at the sole cost and expense of Buyer, to convey, transfer to and vest in Buyer
title to the Assets and to carry out the intent and purposes of this Bill of
Sale and the other agreements contemplated herein.
 
5.2 If any right or Asset hereby assigned or transferred hereby shall for any
reason be nonassignable or not enforceable by Buyer, Seller shall take such
action to enforce the same or to obtain the benefits thereof as Buyer may
reasonably direct, but at the sole expense and risk of Buyer; and Seller will
deliver to Buyer any amounts received by it on account of any such claim, right
or chose in action after deducting any reasonable expenses incurred by Seller in
taking such action which have not been paid or reimbursed by Buyer.
 
5.3 Buyer shall not sell, assign, transfer or dispose of any interests in Pump
Station Maintenance Services, LLC prior to the payment in full of the Note
without the written authorization of Seller.
 
5.4 Seller agrees from the date hereof and for a period of three (3) years
thereafter that it will not communicate, divulge or use for the benefit of any
person, firm, partnership or corporation any of the trade secrets, business
methods, customer lists, promotional materials, product specifications, drawings
and prototypes, price lists, instruction manuals, or any other proprietary
information of any type or description being acquired by Buyer pursuant to this
Agreement.
 


 
ARTICLE VI. General.
 
6.1 This Bill of Sale cancels and supersedes all previous agreements relating to
the subject matter of this Bill of Sale, written or oral, between the parties
hereto and contains the entire understanding of the parties hereto and shall not
be amended, modified or supplemented in any manner whatsoever except as
otherwise provided herein or in writing signed by each of the parties hereto.
 
6.2 Neither this Bill of Sale, nor any of the rights, duties or obligations of
either party hereunder, may be assigned either voluntarily or by operation of
law or otherwise delegated without the prior written consent of the other
party.  This Bill of Sale shall be binding upon, and inure to the benefit of and
be enforceable by, the parties hereto and their respective successors and
permitted assigns.
 
6.3 This Bill of Sale may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
agreement which is binding upon all the parties hereto, notwithstanding that all
parties are not signatories to the same counterpart.
 
6.4 Any notice, request, consent or communication under this Bill of Sale shall
be effective only if it is in writing and personally delivered or sent by
certified mail, postage prepaid, nationally recognized express delivery service
with delivery confirmed or telexed or telecopied with receipt confirmed,
addressed as follows:
 
If to Seller:
 
Butler National Services, Inc.
19920 W. 161st Street
Olathe, KS 66062
Attn: Chris Reedy
 
with copy to:
 
Bryan Cave LLP
One Kansas City Place
1200 Main Street, Suite 3500
Kansas City, Missouri 64105
 
Attn: James P. Pryde
 
If to Buyer:
 
Attention: Curt Beadle
2772 NW 31st Avenue
Ft. Lauderdale, FL 33311
 
or to such other address as any party may provide to the other in writing.
 
6.5 This Bill of Sale and all rights and obligations of the parties hereunder
and all rights and obligations of the parties shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Kansas
applicable to agreements made and to be performed entirely within such State,
including all matters of enforcement, validity and performance.
 
6.6 As of the date hereof, Buyer shall modify its insurance policies to name the
Seller as an “additional insured” party and shall maintain such insurance in
effect for at least three (3) years after the date hereof.  Buyer shall provide
a certificate of insurance evidencing such coverage to Seller simultaneously
with the delivery of this Agreement and evidence of renewal of such insurance on
an annual basis before the expiration thereof.
 
6.7 Buyer shall indemnify, defend and hold harmless Seller and its affiliates
from and against any and all liabilities, claims, action, and causes of action
arising out of, related to or in connection with any event, act, actions or
occurrence arising out of, related to or in connection with the operation of the
Business or the use of the Assets after the date hereof.  Nothing in this Bill
of Sale requires the Buyer to maintain any coverage in the future.
 
6.8 The provisions of this Bill of Sale were negotiated by the parties hereto
and said Bill of Sale shall be deemed to have been drafted by all the parties
hereto notwithstanding any legal presumptions to the contrary.
 
6.9 If any legal action or other proceeding is brought for the enforcement or
interpretation of any of the rights or provisions of this Bill of Sale, the
successful or prevailing party shall be entitled to recover reasonable
attorney’s fees and other costs and expenses incurred in such action or
proceeding, in addition to any other relief to which it may be entitled.
 
The remainder of this page is intentionally blank and the signature page follows
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have each caused this Bill of Sale to be
duly executed as of the day and year first above written.
 
 
BUTLER NATIONAL SERVICES, INC.
 
By:                                                                      
Name:                                                                     
Title:                                                                      


 


 
BEADLE ENTERPRISES LLC
 
By:                                                                      
Name:                                                                     
Title:                                                                      

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
 
PURCHASED ASSETS
 
(a) Inventory and supplies;
 
(b) Trade accounts receivable except that the first $20,000 (Twenty Thousand
Dollars) of trade accounts receivables shall belong to Seller;
 
(c) machinery and equipment, including without limitation the manufacturing
machinery and equipment;
 
(d) Office furniture, office supplies and office equipment, including without
limitation the office furniture, office supplies and office;
 
(e) All of Seller’s right, title and interest in and to all fixtures and
leasehold improvements;
 
(f) Telephone numbers and all other intangible, trade secrets, business records
and files, customer lists, promotional materials, product specifications,
drawings, and prototypes and intangible items, including the goodwill of the
Business as a going concern;
 
(g) All rights under all contracts, leases, licenses and other agreements
relating to the Business; and
 
(h) All other property and assets of every kind and description whether
personal, mixed or tangible or intangible; wherever located and whether or not
reflected on its balance sheet.
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.2
EXCLUDED ASSETS


 
1.
Cash;

 
2.
Corporate books and records;

 
3.
All shares of common stock and all other securities issued by Seller;

 
4.
The name “Butler” and all uses and derivatives thereof; and

 
5.
Any contracts with Butler National Corporation or any of its affiliates.


 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.3
ASSUMED LIABILITIES


1.  
All trade payables;

2.  
The lease for 2772 NW 31st Avenue, Ft.Lauderdale, FL 33311; and

3.  
All amounts which become due and owing after the date hereof under or pursuant
to all contracts of Seller and otherwise relating to the Business.


 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1
FORM OF NOTE


THIS PROMISSORY NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED FOR OFFER OR SALE
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS.  THIS NOTE MAY NOT BE SOLD OR OFFERED FOR SALE EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAW OR AN APPLICABLE EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS,
IN WHICH CASE THE HOLDER SHALL HAVE DELIVERED TO MAKER AN OPINION OF COUNSEL, IN
A FORM GENERALLY ACCEPTABLE TO MAKER, THAT SUCH REGISTRATION IS NOT REQUIRED.
 


PROMISSORY NOTE


U.S.  $262,592 April __, 2013


FOR VALUE RECEIVED, the undersigned maker (the “Maker”), promises to pay to the
order of Butler National Services, Inc., a Florida corporation (the “Holder”),
the principal sum of TWO HUNDRED SIXTY-TWO THOUSAND FIVE HUNDRED NINETY-TWO
DOLLARS ($262,592) together with interest at the rate of ONE AND ONE-TENTH
PERCENT (1.1%) per annum on the unpaid principal balance hereof, payable in
monthly installments of principal and interest of FOUR THOUSAND FIVE HUNDRED
DOLLARS ($4,500) on the 1st business day of each of the SIXTY (60) consecutive
months commencing May 1, 2013.  The entire amount of indebtedness hereunder then
outstanding, including principal and accrued interest, shall be due on April 2,
2018.  Upon the terms of that certain Guaranty executed of even date herewith,
Curtis L. Beadle and Linda E. Beadle are unconditional guarantors of the Maker’s
obligations hereunder.


This Note is issued pursuant to that certain Bill of Sale, dated as of April __,
2013 (the “Bill of Sale”), by and between Maker and Holder, whereby Maker is
purchasing the Assets and assuming the Assumed Liabilities (as such terms are
defined in the Bill of Sale) in exchange for this Note and other good and
valuable consideration.


ARTICLE I. Prepayment.                                The Maker may prepay all
(but not less than all) of its obligations under this Note only with the written
consent of, and on terms and conditions acceptable to, Holder.
 
ARTICLE II. Collateral.                      Payment of this Note shall be
secured by a pledge of even date herewith (the “Pledge Agreement”) of all of the
equity interests in Pump Station Maintenance Services, LLC, a Florida limited
liability company controlled by Maker (the “Collateral”).  Maker shall comply
with the terms of the Pledge Agreement.  Upon Maker’s payment in full of all
amounts due hereunder, the Holder will release the Collateral to Maker free and
clear of the security interest granted therein.
 
ARTICLE III. Default.
 
3.1 Upon and during the continuance of any Event of Default (as defined below),
Holder shall have all of the rights and remedies of a secured party under the
Uniform Commercial Code as enacted in the State of Florida (the “UCC”).  Except
as expressly provided herein, the exercise by Holder of such rights and remedies
shall not be construed as a limitation of the obligations of Maker to Holder, or
the rights of Holder, hereunder or otherwise.  Whenever Holder is required by
the UCC to give notice to Maker in the exercise of its rights and/or remedies
with respect to the Collateral, the Holder shall give at least fifteen (15) days
advance written notice to Maker.
 
3.2 An “Event of Default” is defined as the occurrence of any of the following:
 
(a) Any failure by the Maker to pay any amount of interest or principal when
due;
 
(b) Any failure by the Maker to pay any other amounts to Holder when due;
 
(c) Any filing by the Maker of a voluntary petition for bankruptcy, or the
filing of a petition for bankruptcy by one or more creditors of the Maker if
that petition is not dismissed within 90 days of the date it is filed;
 
(d) The appointment of receiver for the assets of the Maker or if the Maker
makes an assignment of his assets for the benefit of creditors; or
 
(e) The entry of any judgment against Holder (or any of its affiliates) in favor
of LAUDERDALE LAKES INDUSTRIAL PARK, J.V. (Landlord) of any of its affiliates,
in connection with the Lease (as defined and more fully described in the Bill of
Sale).
 
3.3 All principal and interest owing shall become immediately due and payable
upon the occurrence of an Event of Default, in addition to the Prepayment
Penalty as calculated on the date of such occurrence.
 
ARTICLE IV. Costs.  In the event that this Note is collected by law or through
attorneys at law, or under advice therefrom (whether such attorneys are
employees of the Holder or an affiliate of the Holder or are outside counsel),
the Maker and any endorser, guarantor or other person primarily or secondarily
liable for payment hereof hereby, severally and jointly agree to pay all costs
of collection, including reasonable attorneys’ fees including charges for
paralegals and others working under the direction or supervision of the Holder’s
attorneys, whether or not suit is brought, and whether incurred in connection
with collection, trial, appeal, bankruptcy or other creditors’ proceedings or
otherwise.
 
ARTICLE V. Jurisdiction.  The laws of the State of Kansas shall govern the
interpretation and enforcement of this Note without giving effect to its choice
of law provisions.  In the event that legal action is instituted to collect any
amounts due under, or to enforce any provision of, this instrument, the Maker
and any endorser, guarantor or other person primarily or secondarily liable for
payment hereof consent to, and by execution hereof submit themselves to, the
jurisdiction of the courts of the State of Kansas.
 
ARTICLE VI. Waivers.  No delay on the part of the Holder in exercising any right
or remedy hereunder shall operate as a waiver of such right or remedy.  No
single or partial exercise of a right or remedy shall preclude other or further
exercise of that or any other right or remedy.  The failure of the Holder to
insist upon the strict performance of any term of this Note, or to exercise any
right or remedy hereunder, shall not be construed as a waiver or relinquishment
by the Holder for the future of that term, right or remedy.  No waiver of any
right of the Holder hereunder shall be effective unless in writing executed by
the Holder.
 
ARTICLE VII. Severability.  The unenforceability or invalidity of any provision
or provisions of this Note as to any persons or circumstances shall not render
that provision or those provisions unenforceable or invalid as to any other
provisions, persons or circumstances, and all provisions hereof, in all other
respects, shall remain valid and enforceable.
 
ARTICLE VIII. Binding Effect.  This Note shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
ARTICLE IX. Compliance With Usury Laws.  As it is the intent of all parties to
this Note to abide by the interest limitations of any applicable usury law, it
is expressly agreed, anything herein to the contrary notwithstanding, that the
Holder shall not be allowed or entitled to collect any interest (or any sum
which is considered interest by law) which is in excess of any legal rate
applicable hereto.  Should any amount be collected hereunder which would cause
the interest to exceed said lawful rate, such part of said amount in excess of
the lawful rate shall automatically be credited to principal, or, if all
principal amounts have been paid, shall be refunded to the Maker.  The
provisions of this Note are hereby modified to the extent necessary to conform
with the limitations and provisions of this Section 9.
 
ARTICLE X. Waiver of Jury Trial.  THE MAKER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE HOLDER
ENTERING INTO THIS AGREEMENT.
 


[Signature Pages Follow]

 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has duly executed, and the undersigned guarantors
have duly acknowledged, this Note as of the date first set forth above.




MAKER:


BEADLE ENTERPRISES, LLC




By:
Name:                                                                      
Title:                                                                      




GUARANTORS








Curtis L. Beadle








Linda E. Beadle













 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.2
FORM OF GUARANTY


GUARANTY




FOR VALUE RECEIVED, and to induce Butler National Services, Inc. (the “Secured
Party”) to accept a Promissory Note dated April __, 2013, from Beadle
Enterprises LLC (the “Company”) in connection with that certain Bill of Sale
dated April __, 2013, by and between Secured Party and the Company, the
undersigned, Curtis Beadle and Linda Beadle (the “Guarantors”), hereby jointly
and severally unconditionally and irrevocably guaranty to the Secured Party and
its successors, transferees and assigns, the prompt and complete payment when
due of any and all amounts due from time to time to the Secured Party pursuant
to the Note, including principal and interest thereon, and further agree to pay
any and all out of pocket expenses (including attorneys’ fees) which may be paid
or incurred by the Secured Party in collecting any or all amounts due and
payable under the Note and/or enforcing any rights under this Guaranty.  This
Guaranty is an absolute, unconditional and continuing guaranty of the full and
punctual payment and performance by the Company pursuant to the terms of the
Note (and not of its collectability only) and is in no way conditioned upon any
requirement that the Secured Party first attempt to collect any amounts due and
owing under the Note from the Company or any other party primarily or
secondarily liable with respect thereto or resort to any security or other means
of obtaining payment of any amounts due and owing under the Note or upon any
other contingency whatsoever.
 


Dated: April __, 2013.




GUARANTORS








Curtis L. Beadle








Linda E. Beadle



                                                            
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.3
FORM OF PLEDGE AGREEMENT


PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (this “Agreement”) is made as of April __, 2013, by and
between BEADLE ENTERPRISES LLC, a Florida limited liability company (“Pledgor”)
and BUTLER NATIONAL SERVICES, INC. (along with its successors and assigns,
“Butler”).
 
RECITALS
 
The following recitals of fact are a material part of this Agreement:
 
A. Pledgor and Butler are parties to that certain Bill of Sale of even date
herewith (the “Bill of Sale”), pursuant to which, among other things, Pledgor
has agreed to issue to Butler that certain Promissory Note dated April __, 2013,
in the principal amount of Two Hundred Sixty-Two Thousand Five Hundred
Ninety-Two Dollars ($262,592) (the “Note”).
 
B. To induce Butler to enter into the Bill of Sale and to accept the Note as
contemplated in the Bill of Sale, Butler has required that Pledgor execute and
deliver this Agreement, pledging to Butler the Pledged Interests (as defined
below) in order to secure the prompt and complete payment, observance and
performance of Pledgor’s obligations under the Bill of Sale and Note (the
“Obligations”).
 
AGREEMENT
 
NOW, THEREFORE, in recognition that Butler would not enter into the Bill of Sale
but for Pledgor’s promises and agreements hereunder, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, Pledgor and Butler agree as follows:
 
ARTICLE XI. Pledged Interests.  The term “Pledged Interests” means all of the
equity interests in Pump Station Maintenance Services, LLC (the “Company”),
whether now existing or later issued, together with all certificates, rights and
other distributions issued as an addition to, in substitution or exchange for,
or on account of, any such equity interests, rights, and warrants, and all
accounts, contract rights and general intangibles arising from any and all of
the foregoing or relating thereto, and all proceeds of all the foregoing,
whether now or hereafter owned or acquired by Pledgor.
 
ARTICLE XII. Security For Obligations.  As security for the prompt performance
of the Obligations, Pledgor hereby pledges, assigns, hypothecates, transfers and
delivers to Butler the Pledged Interests now owned by Pledgor, duly endorsed in
blank for transfer or with powers duly executed in blank for transfer, and
grants Butler a lien on and security interest in the Pledged Interests and any
dividends or proceeds arising therefrom (whether perfected by possession or
otherwise).
 
ARTICLE XIII. Remedies.
 
(a) Upon the occurrence and during the continuation of an Event of Default (used
throughout this Agreement as defined in the Note, but also including Pledgor’s
failure to pay as and when due the other amounts required under the Bill of Sale
and at any time thereafter, Butler may, at its option and without demand of
performance or other demand or notice of any kind (except the notices specified
below and such other notices as are expressly required under the Uniform
Commercial Code) to or upon Pledgor or any other person (all of which are, to
the extent permitted by law, hereby expressly waived): (a) pursue any or all of
its rights and remedies under the Bill of Sale or the Note or at law or in
equity in such order and manner as Butler may elect in its sole and absolute
discretion; and (b) foreclose upon the Pledged Interests or any part thereof.
 
(b) In addition, Pledgor absolutely, unconditionally and irrevocably expressly
waives for the benefit of Butler the following:
 
(i) any right to require Butler, as a condition of payment or performance by
Pledgor, to (1) proceed against Curtis Beadle, Linda Beadle or any other person,
(2) proceed against or exhaust any other security held by Butler, (3) proceed
against or have resort to any balance of any deposit account or credit on the
books of Butler in favor of Pledgor or any of its affiliates, or (4) pursue any
other remedy in the power of Butler whatsoever;
 
(ii) any defense based upon any statute or rule of law that provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
 
(iii) any defense based upon Butler’s errors or omissions in the administration
of the Obligations;
 
(iv) (1) any principles or provisions of law, statutory or otherwise, that are
or might be in conflict with the terms of this Agreement and any legal or
equitable discharge of Pledgor’s obligations under this Agreement, (2) the
benefit of any statute of limitations affecting Pledgor’s liability under this
Agreement or the enforcement of this Agreement, and (3) promptness, diligence
and any requirement that Butler collect or realize upon the Obligations or any
part thereof or protect, secure, perfect or insure any security interest or lien
or any property subject thereto;
 
(v) notices of every nature and kind, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance of this Agreement, notices of default under the Note, any agreement
or instrument related thereto, notices of the existence, creation, renewal,
extension or modification of the Obligations or any agreement related thereto,
and notices of any extension of credit to Pledgor;
 
(vi) any defenses or benefits that may be derived from or afforded by law that
limit the liability of or exonerate Pledgor or its sureties, or that may
conflict with the terms of this Agreement.
 
ARTICLE XIV. Rights and Remedies Not Exclusive.  Notwithstanding any provision
in this Agreement or the Note to the contrary, the rights and remedies provided
in this Agreement and in the Note and in all other agreements, instruments and
documents delivered pursuant to or in connection with the Bill of Sale are
cumulative and are in addition to and not exclusive of any rights or remedies
provided by law or under the principles of equity, including the rights and
remedies of a secured party under the Uniform Commercial Code, and all such
rights and remedies may be enforced partially, successively, alternatively or
concurrently, and any action by Butler to enforce any of their rights or
remedies shall not stop or prevent Butler from pursuing any other right or
remedy which they may have hereunder or by law.
 
ARTICLE XV. Covenants.
 
From the date of this Agreement until the satisfaction of all Obligations,
Pledgor covenants not to, or permit the Company to, directly or indirectly:
 
15.1 Issue any additional equity interests in the Company;
 
15.2 Amend the Articles of Organization or Operating Agreement of Pledgor or
Company;
 
15.3 Transfer, hypothecate, pledge or encumber any of the Pledged Interests, or
otherwise create any lien thereupon other than the lien granted by this
Agreement; or
 
15.4 Attempt, cause, permit or enable any of the foregoing actions.
 
ARTICLE XVI. Notices.  The provisions of Section 6.4 of the Bill of Sale shall
apply to this Agreement mutatis mutandis.
 
ARTICLE XVII. Further Documents.  Pledgor shall at any time upon the request of
Butler execute and deliver such further documents and do such further acts and
things as Butler may reasonably request to effect the purposes of this
Agreement.  Upon the occurrence of an Event of Default, this Agreement shall
constitute Pledgor’s irrevocable constitution and appointment of Butler as its
proxy and attorney-in-fact with full power of substitution and acknowledges that
the constitution and appointment of such proxy and attorney-in-fact are coupled
with an interest and are irrevocable.
 
ARTICLE XVIII. Specific Performance.  Pledgor acknowledges that a breach of any
of its covenants set forth in this Agreement may cause irreparable injury to
Butler, that Butler will have no adequate remedy at law with respect to such
breach, and that, as a consequence thereof, all of Pledgor’s covenants set forth
in this Agreement shall be specifically enforceable against Pledgor, and Pledgor
hereby waives, to the extent such waiver is enforceable under law, and shall not
assert, any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred.
 
ARTICLE XIX. No Waiver.  No course of dealing among Pledgor and Butler, nor any
failure to exercise, nor any delay in exercising any right, remedy, power or
privilege of Butler hereunder or under the Note shall operate as a waiver
thereof nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or the further exercise thereof or the
exercise of any other right, remedy, power or privilege.
 
ARTICLE XX. Expenses.  Pledgor agrees to pay promptly to Butler upon demand all
expenses, costs, charges, fees and disbursements of any kind, type, nature and
description, including attorneys’ fees, litigation expenses and all court costs,
incurred by Butler or its affiliates in connection with the underwriting,
origination, making, documentation, administration, enforcement, or collection
of any sums owing to Butler or its affiliates, and the creation, perfection,
administration, defense of, and enforcement of the assignments, pledges, and
security interests granted herein, and all expenses incurred by Butler or its
affiliates shall be a part of the Obligations.
 
ARTICLE XXI. Severability.  The provisions of this Agreement are severable, and
if any clause or provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision or part thereof in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction or any other clause or provision in this Agreement in any
jurisdiction.
 
ARTICLE XXII. Governing Law; Construction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Kansas except as to
matters covered by applicable Federal law or regulation.
 
ARTICLE XXIII. Amendments.  This Agreement may be amended only by a written
instrument signed by all the parties hereto.
 
ARTICLE XXIV. Conflict Among Provisions.  If there is a conflict between or
among the terms, covenants, conditions or provisions of this Agreement and the
Note and/or the Bill of Sale, then any term, covenant, condition or provision
that Butler may elect to enforce from time to time so as to enlarge the interest
of Butler in its security for the payment and performance of the Obligations,
afford Butler the maximum financial benefits or security for the Obligations, or
provide Butler the maximum assurance of payment and performance of the of the
Obligations in full, shall control.  PLEDGOR ACKNOWLEDGES AND AGREES THAT IT HAS
BEEN PROVIDED WITH SUFFICIENT AND NECESSARY TIME AND OPPORTUNITY TO REVIEW THE
TERMS OF THIS AGREEMENT AND EACH OF THE INVESTMENT DOCUMENTS WITH ANY AND ALL
COUNSEL IT DEEMS APPROPRIATE, AND THAT NO INFERENCE IN FAVOR OF, OR AGAINST,
BUTLER OR PLEDGOR SHALL BE DRAWN FROM THE FACT THAT ANY SUCH PARTY HAS DRAFTED
ANY PORTION OF THIS AGREEMENT OR ANY OF THE INVESTMENT DOCUMENTS.
 
ARTICLE XXV. Sole and Absolute Discretion of Butler.  Whenever pursuant to this
Agreement (a) Butler exercises any right to consent, approve or disapprove, (b)
any arrangement, document, item or term is to be satisfactory to Butler, or (c)
any other decision or determination is to be made by Butler, the decision of
Butler to consent, approve or disapprove, all decisions that arrangements,
documents, items, or terms are satisfactory or not satisfactory and all other
decisions and determinations made by Butler, shall be in the sole and absolute
discretion of Butler and shall be final and conclusive, except as may be
otherwise expressly and specifically provided in this Agreement.
 
ARTICLE XXVI. Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, administrators,
personal and legal representatives, executors, successors, transferees and
assigns; provided, however, that Pledgor shall not be permitted to assign any of
its obligations hereunder.
 
ARTICLE XXVII. Counterparts.  For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute but one and
the same instrument.  A signature of a party by facsimile or other electronic
transmission (including a .pdf copy sent by e-mail) shall be deemed to
constitute an original and fully effective signature of such party.
 
ARTICLE XXVIII. Consent to Forum.  AS PART OF THE CONSIDERATION FOR NEW VALUE
THIS DAY RECEIVED, PLEDGOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE
COURT OR FEDERAL COURT SITTING IN KANSAS, AND THAT ALL CLAIMS IN RESPECT OF THE
ACTION OR PROCEEDING SHALL BE HEARD OR DETERMINED IN ANY SUCH COURT, AND
CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL
DIRECTED TO PLEDGOR AT THE ADDRESS STATED IN THE BILL OF SALE AND SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.  PLEDGOR
WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST
IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE AND WAIVES ANY BOND, SURETY OR OTHER SECURITY THAT MIGHT
BE REQUIRED OF IT WITH RESPECT THERETO.
 
ARTICLE XXIX. Waiver of Jury Trial.  BOTH PARTIES HEREBY WAIVE (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT, THE NOTE OR
THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF,
 
[Remainder of page intentionally left blank; signature page follows]
 





                                                           
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




PLEDGOR:
 
BEADLE ENTERPRISES LLC
a Florida limited liability company
 
 
By:                                                                
Name:                                                                           
Title:                                                                
 
   

BUTLER:
BUTLER NATIONAL SERVICES, INC.

a Florida corporation
 


By:                                                                
Name:                                                                           
Title:                                                                


 





                                                        
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT & CONSENT
 
OF
 
PUMP STATION MAINTENANCE SERVICES, LLC.
 
PUMP STATION MAINTENANCE SERVICES, LLC (the “Company”), the issuer of the
Pledged Interests as defined in the foregoing Pledge Agreement (the “Agreement”)
by and between BEADLE ENTERPRISES LLC, a Florida limited liability company
(“Pledgor”) and BUTLER NATIONAL SERVICES, INC. (along with its successors and
assigns, “Butler”), hereby (i) acknowledges its receipt and review of the
Agreement, (ii) consents to Pledgor’s pledge, assignment, hypothecation,
transfer and delivery of, and its grant of a lien on and security interest in,
the Pledged Interests effectuated in the Agreement, and (iii) agrees to observe
in full all of the rights and remedies afforded Butler in the Agreement.
 


Date:  April __, 2013


PUMP STATION MAINTENANCE SERVICES, LLC
a Florida limited liability company




By:                                                                           
Name:                      
Title:                                                                           




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------